Exhibit China Direct Industries, Inc. to Raise $5 Million in Registered Direct Offering Deerfield Beach, FL –June 15, 2009 - China Direct Industries, Inc. ("China Direct Industries") (NASDAQ: CDII), a U.S. owned, rapidly growing holding company operating in China in two core business segments, pure magnesium production and distribution of basic materials, announced today that it has entered into definitive agreements to sell 2,702,704 shares of its common stock and warrants to purchase up to 1,351,352 of common stock to accredited investors.The purchase price per share of the common stock will be $1.85. The warrants will have an exercise price of $2.31 per share and will be exercisable beginning 183 days following the closing date for a period ending on the fifth anniversary of the initial exercise date.
